DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 9, there is no antecedent basis for “the transverse direction”.  In line 11, reference to “the elastic tab” appears improper since it has been set forth that there is “at least one elastic tab”.  No particular tab has been established.  It appears “the elastic tab” in line 11 should be ---the at least one elastic tab---.  Also, in line 11, setting forth “a lateral wall” appears duplicative since walls have already been set forth in line 4.  It appears “a lateral wall” should be---one of the lateral walls---.

	In claim 7, line 2, there is no antecedent basis for “its front longitudinal end”.  In line 7, there is no antecedent basis for “the insertion”.
	In claim 8, line 2, there is no antecedent basis for “its front longitudinal end”.
	In claim 13, line 4, there is no antecedent basis for “the upper face”.
	In claim 14, line 4, there is no antecedent basis for “the yoke of the wiper arm”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depondt (German publication 102014226523).
	The publication to Depondt discloses the invention as is claimed.  Note cited English language translation of Depondt.  Depondt discloses an assembly (fig. 4) comprising a wiper drive arm (yoke portion 12 thereof shown in figure 1) joined to motor vehicle wiper.  The motor vehicle wiper includes a wiper blade (44) and a connection assembly (16, fig. 1) for connecting the wiper to the drive arm.  The connection assembly includes an adapter (18, fig. 1).   The adapter (18) 
	With respect to claims 2 and 3, as can be seen in figure 1, the tabs include lugs (generally 34) thereon that extend laterally from the tabs.  Such lugs define cam profiles (visibly sloped) as claimed defining opposing slopes with respect to at least surface (72) thereon.
	With respect to claim 4, as can be seen in figure 1, the lugs do have longitudinal extension along the adapter and the lugs are formed at a front free end (30) of the tab, in-so-far as front has been defined.
	With respect to claims 5 and 6, one of the four elastic tabs of Depondt, at either end, can be considered as a front or rear stud.  Note that such tabs project transversely as claimed and are at least configured to collaborate with the yoke, at least as far as such defines any particular structure for such stud.  Note that no actual collaboration is required.
	With respect to claim 7, one of the elastic tabs of Depondt, for example leftmost in figure 1, can be deemed a retention tab as claimed which is shaped to collaborate as claimed.  The tab has extension in the longitudinal direction of the adapter and the surface as at (34) is considered a lower chamfer as claimed.
	With respect to claim 12, one of the elastic tabs of Depondt, for example the rightmost in figure 1, can be deemed a retention tab as claimed which is shaped to collaborate as claimed.  The tab has extension in the longitudinal direction of the adapter.  Such is shaped to collaborate with the yoke as claimed.
.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yee et al (US patent application publication 2018/0105144).
	The publication to Yee discloses the invention as is claimed.  Yee discloses an assembly (20, fig. 7) comprising a wiper drive arm (25a) joined to motor vehicle wiper.  The motor vehicle wiper includes a wiper blade (26) and a connection assembly (22, fig. 1) for connecting the wiper to the drive arm.  The connection assembly includes an adapter (24, figs. 1, 2).   The adapter (24) comprises an elongated body (44) which is delimited by two vertical lateral walls (38) joined together by a horizontal upper wall (36).  The body is shaped to be mounted in a complimentary yoke of inverted U-shape at the end of the wiper arm (fig. 8).  The body of the adapter includes four longitudinally extending elastic tabs (generally 58) which are deformable in a transverse direction of the body so as to retract as the adapter is assembled with the yoke.  The elastic tabs are borne by the lateral walls of the body (note fig. 5).
	With respect to claims 2 and 3, as can be seen in figure 6, the tabs include lugs (raised U-shaped protrusion) thereon that extend laterally from the tabs.  Such lugs define cam profiles (corners of the U) as claimed defining opposing slopes.
	With respect to claim 4, as can be seen in figure 6, the lugs are formed at front free ends of the elastic tabs they project from.
	With respect to claims 5 and 6, one of the four elastic tabs of Yee, at either end, can be considered as a front or rear stud.  Note that such tabs project transversely as claimed and are at least configured to collaborate with the yoke, at least as far as such defines any particular structure for such stud.  Note that no actual collaboration is required.

	With respect to claims 8, 10 and 11, note convex curved stop surface (left end of nose 42 in figure 4).  Note that the intended use of such stop surface of “for longitudinally positioning the adapter” does not define any particular structure for the stop surface that distinguishes from Yee.  Such stop surface is at least able to come to bear against a portion of a yoke.  Such bearing appears related as much to the yoke design as it does to any particular stop surface design or structure of the adapter.
	With respect to claim 9, note below annotated figure 2 of Yee which shows the edges as set forth.


    PNG
    media_image1.png
    477
    827
    media_image1.png
    Greyscale

	With respect to claim 12, note rearward extending tab (48) for retention of the body with respect to the yoke of the wiper arm (fig. 7).  Such is shaped to collaborate with the yoke as claimed.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
12 February 2021